Citation Nr: 1447045	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-08 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for a skin condition, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  The Veteran is a recipient of the Combat Medic Badge (CMB).

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned at an August 2012 Travel Board hearing.  A copy of the transcript is associated with the file.

The issue of entitlement to service connection for a right ear hearing loss disability and service connection for a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a left ear hearing loss disability as a result of active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a left ear hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a left ear hearing loss disability due to his significant noise exposure during service.  The Veteran is a recipient of the Combat Medic Badge and as a result, exposure to hazardous noise while in service is conceded.

First, the Board finds that the audiological examination dated in March 2011 shows a left ear hearing loss disability for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  As a result, the question that remains before the Board is whether the Veteran's current left ear hearing loss was caused or worsened by his military service.  

A review of the service treatment records shows no complaints of left hearing loss.  The induction and separation examinations did include normal audiological examination results.  However, the Veteran and his wife have stated that the Veteran suffered from hearing loss immediately after service.

The March 2011 VA examiner found that although the Veteran had a current left ear hearing loss disability, it was less likely than not related to his military service.  In reaching this conclusion, the examiner's rationale was that service treatment records indicate that hearing loss was not present at the time of discharge.  The examiner also noted that the etiology of the Veteran's tinnitus is at least as likely as not associated with hearing loss.

The Veteran essentially contends that his left ear hearing loss began in service and has continued since.  He specifically reported in-service noise exposure while serving as a medic while in combat. 

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed left ear hearing loss disability is related to his military service. 

As noted, the March 2011 VA examiner found that the Veteran's left ear hearing loss is less likely than not caused by or a result of in-service noise exposure.  However, the examiner's opinion was based solely on the fact that the Veteran's hearing acuity did not decline during service, and the Veteran did not report hearing loss at separation.  In light of this narrow rationale, the Board assigns the March 2011 VA examination report limited evidentiary weight.

The Board has no reason to question the credibility of the Veteran or his wife with respect to the onset of his left ear hearing loss.  In addition, the Board notes that the Veteran is currently service connected for tinnitus.  As noted, the March 2011 examiner found that the Veteran's tinnitus is at least as likely as not etiologically related to his hearing loss.  As a result, the Board finds this to be evidence supporting a finding that the Veteran's left ear hearing loss disability is related to service.

In summary, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for a left ear hearing loss disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left ear hearing loss disability is granted.


REMAND

With respect to the Veteran's claim for entitlement to service connection for a right ear hearing loss disability, the Board notes the Veteran's consistent contention that his hearing loss began while in service.  In addition, the Board notes the March 2011 VA examiner's conclusion that the Veteran's tinnitus is etiologically related to his hearing loss.  However, at the time of the March 2011 VA examination, the Veteran did not have a right ear hearing loss disability in accordance with the requirements of 38 C.F.R. § 3.385.  However, because the Veteran has continued to provide lay observations suggesting a current bilateral hearing loss disability, to include his right ear, since this examination, including at his August 2012 Travel Board hearing, the Board finds that a new VA examination to determine if he suffers from a current right hearing loss disability is warranted.

Regarding the Veteran's claimed skin condition, the Board finds that a clarifying opinion is necessary as to the etiology of his currently diagnosed psoriasis.  In the January 2012 VA examiner's opinion, the examiner appears to be confused as to the timeline of the Veteran's service.  In stating that the Veteran's skin condition is not related to his military service, the examiner appears to believe that the Veteran's military service ended with his service in Vietnam, stating that the skin condition "began several months following that service."  However, as indicated in the Veteran's personnel records, he was on active duty until November 1970, approximately seven months after his return from Vietnam.  As a result, the Board finds that a clarifying opinion is necessary to ensure that the examiner understands the circumstances and timeline of the Veteran's service.  It is quite possible that the examiner was intending to state that the Veteran's skin condition began while still on active duty.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a VA audiological examination with an examiner of appropriate expertise.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

The examiner should determine whether the Veteran has a current right ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed right ear hearing loss disability is causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

3.  Return the claims file to the January 2012 VA skin examiner, or if that examiner is not available, another examiner of appropriate knowledge and expertise.  The claims file and a copy of this remand must be provided to the examiner.  The examiner should provide a clarifying opinion as to the etiology of the Veteran's skin condition, addressing whether it had its onset while the Veteran was on active duty.  The examiner should note that the Veteran returned from Vietnam in April 1970, but remained on active duty military service until his discharge in November 1970.

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's skin condition is causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


